People v Baqir (2018 NY Slip Op 04189)





People v Baqir


2018 NY Slip Op 04189


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


663 KA 16-00162

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMUHAMMED BAQIR, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (NATHANIEL V. RILEY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered October 26, 2015. The judgment convicted defendant, upon his plea of guilty, of aggravated vehicular homicide and aggravated vehicular assault (four counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court